              Case 4:21-cv-04775-HSG Document 10 Filed 09/01/21 Page 1 of 1



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                               NORTHERN DISTRICT OF CALIFORNIA
 6
                                           OAKLAND DIVISION
 7

 8 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 4:21-cv-04775-HSG

 9                           Plaintiff,
                                                            Honorable Haywood S. Gilliam, Jr.
10 vs.

11 JOHN DOE subscriber assigned IP address                  ORDER ON PLAINTIFF’S EX-PARTE
   76.103.119.50,                                           APPLICATION FOR EXTENSION OF
12                                                          TIME WITHIN WHICH TO
                     Defendant.                             EFFECTUATE SERVICE ON JOHN
13                                                          DOE DEFENDANT AND FOR
                                                            CONTINUANCE OF THE INITIAL
14                                                          CASE MANAGEMENT CONFERENCE

15

16           THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of

17 an Order extending the time within which to effectuate service on John Doe Defendant with a

18 summons and Complaint and continuance of the Initial Case Management Conference currently

19 scheduled for September 21, 2021, and the Court being duly advised in the premises does

20 hereby:

21           ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until

22 December 27, 2021 to effectuate service of a summons and Complaint on Defendant and the

23 Initial Case Management Conference scheduled for September 21, 2021 is continued to January

24 18, 2022 at 2:00 p.m.

25           DONE AND ORDERED.
26 Dated: 9/1/2021                                      By: ____________________________
                                                             United States District Judge
27                                                           Hon. Haywood S. Gilliam, Jr.
28
                                                        1

     Order on Ex-Parte Application for Extension to Effectuate Service and for Continuance of the Initial
     Case Management Conference                                         Case No. 4:21-cv-04775-HSG
